MONTGOMERY, Chief Justice.
The Department of Public Safety appeals from a judgment in which “it is permanently enjoined from canceling or suspending or refusing to renew the motor vehicle operator’s license or motor vehicle registrations for Alfred Robinson, Jr., by reason of the non payment of the judgment against him.” See KRS 187.290(3) for definition of judgment.
Appellant contends that suspension of license or registration under KRS 187.410(1) is mandatory and cannot be challenged by an action under KRS 187.300(3). The lower court held that appellee had fully complied with the financial responsibility provisions of the law, therefore suspension under KRS 187.410(1) was unlawful and unreasonable, and KRS 187.300(3) authorized this action to question the Department’s order.
KRS 187.410(1) provides that upon receipt by the Department of Public Safety of a certified copy of a judgment, the license and registration of the judgment debtor shall forthwith be suspended except as provided in KRS 187.440. The latter statute provides relief from suspension by (1) installment payments on the judgment, or (2) giving “proof of financial responsibility.”
KRS 187.300(3) provides that “Any person aggrieved by an order or act of the department under the provisions of KRS 187.-290 to 187.620, may, * * * bring an action against the department * * * to vacate or set aside the order or action of the *448department on the ground that it is unlawful or unreasonable.” The Department insists that a suspension is made mandatory under KRS 187.410(1) and is not reviewable by a court under KRS 187.300(3).
The position of the Department is sound that KRS 187.410(1) makes suspension mandatory, but the language nowhere indicates that the legality or reasonableness of such action cannot be challenged as provided by KRS 187.300(3). The latter statute expressly provides a means of review by a court of any order or act of the Department under the provisions of KRS 187.-290 to 187.620, which obviously includes KRS 187.410(1). Revocation or suspension is the most common act or order under Chapter 187 and is also the one most likely to be challenged. It may well have been the reason for the General Assembly’s providing the method of relief in KRS 187.-300(3). Had the General Assembly intended no review of the action taken under KRS 187.410(1), it could have so provided as an exclusion to KRS 187.300(3). In the absence of such exclusion, it is concluded that the General Assembly intended that the Department’s acts of revocation under KRS 187.410(1) are reviewable in court to ascertain whether they are unlawful or unreasonable.
Robinson owned two trucks which he used for hauling gravel. He employed James E. Robinson and Rufus Hensley as drivers. On August 31, 1966, while Hensley was driving the front truck, the brakes on the rear truck gave way and it ran into the front truck, forcing it off the road and over a bluff. Hensley was killed.
Recovery in the sum of $55,983.97 was had against appellee and James E. Robinson, the other truck driver. Hartford Accident & Indemnity Company carried ap-pellee’s liability insurance under which he was generally covered at the time of the accident. Appellee’s employees were excluded from coverage under the policy as was permitted by KRS 187.490(5).
KRS 187.490 defines “motor vehicle liability policy” and sets forth the coverages required in order to comply with the Financial Responsibility Law. Subsection (5) provides that “The motor vehicle liability policy shall not insure any liability under any workmen’s compensation law nor any liability on account of bodily injury to or death of an employe of the insured while engaged in the employment, other than domestic, of the insured, or while engaged in the operation, * * * of the motor vehicle * * The right of an employer to exclude from his liability coverage employees who may be injured while driving the employer’s vehicle within the scope of their employment has been upheld. National Union Indemnity Company v. Miniard, Ky., 310 S.W.2d 793.
The General Assembly set forth the minimum standards of the “motor vehicle liability policy” required. The parties agreed that appellee had complied in full with the requirements of the Financial Responsibility Law. KRS, Chapter 187. Again, in its wisdom had it seen fit, the General Assembly need not have provided the exclusion in KRS 187.490(5), which in this case resulted in appellee’s being uninsured. The remedy for such lack of coverage addresses itself to the General Assembly. Inasmuch as appellee had complied with the standards required, it was unlawful and unreasonable to revoke or suspend his license or registrations.
The Department cites foreign authorities to sustain its position of mandatory revocation or suspension until the entire judgment is satisfied. KRS 187.430 provides that judgments in excess of the minimum amounts specified and required in KRS 187.290(11), the same as provided in KRS 187.490(1), shall, for the purpose of KRS 187.290 to 187.620, be deemed satisfied when payments in the amount so specified have been credited thereon. This is understood as meaning that the General Assembly did not intend suspension or recovery if the operator had complied with the stat*449utory standards. In view of the language of our Financial Responsibility Law, the foreign authorities are not persuasive.
Judgment affirmed.
All concur.